FILED

UNITED STATES DISTRICT COURT   w 2
FOR 'I`HE DISTRICT OF COLUMBIA 

Cl - .

Cojr'£‘s'  & Bankruptcy

UNITED sTA'rEs oF AMERICA ; "°’ °‘ “°‘“mbf@
v. ; criminal A¢ri@n N@.; 10-0164 (RMU)

RODNEY AYER,
Defendant.
ORDER

This matter is before the court on the Report and Recommendation of Magistrate Judge
Facciola recommending that the trial court accept the defendant’s plea of guilty. Following a
plea hearing conducted by Judge Facciola on June 30, 2010, and in accordance with the
requirements of F ederal Rule of Criminal Procedure l l, Judge Facciola found that the plea of
guilty was voluntarily entered into by the defendant, who fully understood the nature and the
consequences of entering such a plea. Having reviewed the Report and Recommendation and the
documents submitted in connection with the plea hearing, it is this lst day of July, 2010, hereby

ORDERED that Judge Facciola’s Report and Recommendation is adopted in full; and it
is

FURTHER ORDERED that the defendant’s plea of guilt is accepted; and it is

ORDERED that the status hearing scheduled for July 26, 2010 at 3:30 p.m. is
VACATED; and it is

FURTHER ORDERED that the sentencing scheduled for October 12, 2010 at l0:00

a.m. shall be converted into a status hearing.

SO ORDERED.

/§“i.»»»\.d.t.;.

\‘r \'Kicardo M. Urbina
United States District Judge